Citation Nr: 9926318	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-10 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for left facial nerve damage as the result of 
surgical treatment by the Department of Veterans Affairs in 
November 1990.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hearing loss in the left ear as a result 
of surgical treatment by the Department of Veterans Affairs 
in November 1990.  

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for headaches as a result of surgical 
treatment by the Department of Veterans Affairs in November 
1990.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1955.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in February 1995, August 1995, and 
November 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  


FINDING OF FACT

There is no competent medical evidence that VA surgery in 
November 1990 caused left facial nerve damage, hearing loss 
in the left ear, or headaches.  


CONCLUSION OF LAW

Claims of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left facial nerve damage, hearing loss 
in the left ear, and headaches, are not well grounded.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38, United States Code, § 1151 provides, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 


hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Therefore, as the veteran filed his claim 
prior to October 1, 1997, the only issue before the Board is 
whether he has suffered additional disability as a result of 
VA surgical treatment in November 1990.  

However, the initial determination in any claim before the 
Board is whether the claim is well grounded.  A person who 
submits a claim for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  A claimant cannot meet this 
burden simply by presenting lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there are three requirements to 
establish a well-grounded claim under the provisions of 
38 U.S.C.A. § 1151.  First, there must be medical evidence of 
a current disability.  Second, there must be medical 
evidence, or, in certain circumstances, lay evidence, of 
incurrence of an injury or aggravation of an injury as the 
result of VA hospitalization or medical or surgical 
treatment.  Third, there must be medical 

evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, No. 98-664 (U.S. 
Vet. App. July 7, 1999).  

The veteran has contended that, following surgery at a VA 
medical center (VAMC) in November 1990 to remove a facial 
mass, he has had "paralysis" of the left side of his face, an 
inability to hear out of his left ear, and headaches, all of 
which he attributes to the surgery.  

The record discloses that, an admission to a VA medical 
center in April 1981, it was noted that the veteran had a 
history of a facial fracture and a nasal fracture in 1965 and 
1975.  At that time he underwent a septorhinoplasty.  

An admission to a VAMC in November 1990, the veteran stated 
that he had noticed a left facial mass in January 1990; he 
complained of recent radiation of pain from the mass to his 
left ear and throat.  He underwent a left facial nerve 
dissection and excision of the left masseteric mass, which, 
on pathological examination, was suggestive of an organizing 
hematoma.  There were no complications of surgery, and, 
postoperatively, he showed full function of all branches of 
the left facial nerve.  A discharge note indicated that the 
veteran was complaining of neck pain; no other complaints 
were noted.  

At a VA ear, nose, and throat (ENT) examination in April 
1995, the veteran claimed to have had progressive left ear 
hearing loss for 4 to 5 years.  He was able to carry on a 
full conversation at normal voice levels.  An audiological 
examination was attempted, but was inadequate for evaluation 
purposes.  In April 1995, a VA audiologist noted that testing 
was terminated due to inconsistencies.  However, the veteran 
conversed face to face with the examiners with no difficulty.  

At a VA audiological examination in August 1995, the veteran 
said that he had a "dead left ear."  Testing was terminated 
due to inconsistencies.  



At a VA ENT examination in August 1995, the examiner found 
the veteran's claimed facial numbness did not fit with any 
anatomic etiology.  The facial sensory distribution was not 
in the area or line of the November 1990 operative site.  

At a VA neurological examination in November 1996, the 
examiner commented, with regard to the veteran's claimed left 
facial numbness, that the distribution of a sensory change 
was not likely due to VA surgery in 1990, given that the scar 
only involved the left anterior neck region.  In November 
1996, the examiner also stated that the operative report 
should be reviewed before any conclusive determination was 
made.  

In April 1998, a VA neurologist reviewed the veteran's 
medical records, including:  A hospital report of January 
1978; a discharge summary of April 1981; the operative 
report, discharge summary, and hospital notes of November 
1990; a compensation and pension examination in July 1992; an 
ENT consultation in August 1995; and a neurological 
consultation in November 1996.  

The examiner noted that, in October 1995, the veteran had 
said that he never had any facial trauma prior to VA surgery 
in November 1990.  However, the records showed otherwise, in 
that there was a note from a private hospital in January 1978 
that a machine rolled over and caused mostly facial injuries.  
Also, an examiner in July 1992 had noted that a machine 
rolled on top of the veteran's face in 1965, causing facial 
fractures.  

In April 1998, the neurological examiner noted that the most 
likely cause of the left facial mass, excised in November 
1990, was facial trauma.  He noted further that the ENT 
examination in August 1995 did not show a connection between 
the surgical procedure in 1990 and the veteran's complaints 
of numbness and weakness in his fact.  Examinations had not 
objectively shown any facial weakness.  At the neurological 
examination in November 1996, findings suggested nonanatomic 
abnormality, in that the nerve supplying sensation to the 
back of the head is very different from the one supplying the 
front of the head, making the veteran's 

complaints inconsistent or not in accord with normal 
neurological anatomy.  That finding suggested something other 
than an organic cause for his symptoms.  

The neurologist who reviewed the veteran's medical records in 
April 1998 concluded that there was significant evidence that 
there was no connection to a reasonable medical certainty 
between the veteran's present complaints of headache and left 
facial numbness, and an operation performed in 1990.  

The question of whether VA surgical excision of a left facial 
mass in November 1990 resulted in any additional disability 
is, the Board finds, a question of medical causation.  There 
is no competent medical evidence that the surgery caused any 
nerve damage, hearing loss, or headaches, and, in fact, the 
medical findings and opinions of record are to the contrary.  
The veteran's claims under the provisions of 38 U.S.C.A. § 
1151 are thus not well grounded and must be denied on that 
basis.  38 U.S.C.A. § 5107(a).  The veteran's own statements 
do not serve to make his claims well grounded, because, as a 
layman, he is not qualified to offer an opinion on questions 
involving medical causation.  Espiritu.  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
claims for compensation under the provisions of 
38 U.S.C.A. § 1151 "plausible."  See generally 
McKnight v. Gober, 131 F. 3d 1483, 1484-5 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for left facial nerve damage, hearing loss in the left ear, 
and headaches.  Robinette v. Brown, 8 Vet. App. 69, 77-8 
(1995).  




ORDER

Well grounded claims not having been submitted, compensation 
under the provisions of 38 U.S.C.A. § 1151 for left facial 
nerve damage, hearing loss in the left ear, and headaches, as 
a result of surgical treatment by the Department of Veterans 
Affairs in November 1990, is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

